Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 15, 2014

The Court of Appeals hereby passes the following order:

A15D0085. IN RE: CHRISTOPHER ANDREW LYNCH.

      Christopher Lynch, a prison inmate proceeding pro se, filed a petition for name
change in the superior court. After the superior court denied Lynch’s request to
proceed in forma pauperis, Lynch filed this application for discretionary appeal. The
trial court’s denial of pauper status, however, is not subject to appellate review.
Mitchell v. Cancer Carepoint, Inc., 299 Ga. App. 881 (1) (683 SE2d 923) (2009).
Accordingly, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/15/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.